internal_revenue_service number info release date uil date the honorable slade gorton united_states senate washington d c attention tara ord dear senator gorton in an e-mail message copy enclosed this letter is in response to your inquiry dated date on behalf of your constituent that as a federal government employee working overseas he has submitted travel claims to his employer for reimbursable travel and household goods movement expenses some of the monies paid to or on behalf of gross_income and reported to him on a form_w-2 the federal_income_tax treatment of these payments stating that he does not consider them to be income were included in his expressed concern about states only qualified moving expense reimbursements can be excluded from income any additional employee reimbursements are compensation_for services ie wages reportable on a form_w-2 compensation_for services internal_revenue_code code sec_61 and sec_82 sec_61 of the code defines gross_income as all income from whatever source derived including compensation_for services sec_82 provides that gross_income as compensation_for services includes any amount received or accrued directly or indirectly by an individual as a payment for or reimbursement of expenses of moving from one residence to another if the payment is attributable to employment or self- employment however two other code provisions sec_132 which provides for an exclusion_from_gross_income and sec_217 which provides for a deduction from gross_income operate to lessen the impact of sec_61 and sec_82 qualified moving expense reimbursements code sec_132 and sec_217 sec_132 provides that gross_income shall not include any fringe benefit that is a qualified_moving_expense_reimbursement a qualified_moving_expense_reimbursement is any amount received directly or indirectly by an individual from an employer as a payment for or a reimbursement of expenses that would be deductible as moving_expenses under sec_217 if directly paid_or_incurred by the individual in general sec_217 defines moving_expenses as the reasonable expenses of a moving household goods and personal effects from the former residence to the new residence and b traveling including lodging but not meals from the former residence to the new place of residence congressional changes to code sec_132 and sec_217 states that the irs decided in that travel funds should be treated as income in congress made major changes to sec_132 and sec_217 effective for moving_expenses incurred after date by enacting of the omnibus budget reconciliation act obra_1993 1993_3_cb_3 the congress explained that in the interests of appropriate tax treatment and restoring some fairness to the tax system obra_1993 imposed new limitations on the expenses that qualify as deductible moving_expenses see h_r rep no 103d cong 1st sess 1993_3_cb_167 and h_r conf_rep no 103d cong 1st sess 1993_3_cb_393 prior to obra_1993 deductible moving_expenses also included a traveling expenses including meals_and_lodging to the new work location for the purpose of searching for a new residence b expenses of meals_and_lodging at the new work location for up to days days for a foreign_move and c certain costs related to the sale of or settlement of an unexpired lease on the old residence and the purchase of or acquisition of a lease on the new residence explanation of rita also stated that he has been turning in claims under rita occasionally the federal government makes payments for travel and transportation_expenses and includes the payments in an employee’s gross_income because the payments are not qualified moving expense reimbursements as discussed above in that event payment of a relocation income_tax allowance rita is authorized under u s c 5724b the rita payment reimburses the eligible transferred employee for substantially_all of the additional federal state_and_local_income_taxes incurred by the employee or by the employee and spouse if a joint_return is filed as a result of the payment or reimbursement of the non-qualified moving_expenses i hope this information is helpful please call a katharine j kiss identification_number at if you have any additional questions sincerely ______________________________ lewis j fernandez deputy assistant chief_counsel income_tax accounting enclosure
